Citation Nr: 1714751	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his obstructive sleep apnea had its onset during service and that he has experience symptoms since service.  He testified that during service his wife at the time told him that he did not breathe properly when he was sleeping.  See November 2016 Board Hearing Transcript.  He further stated that his second wife, whom he married shortly after separation from service, also told him that he did not breathe properly when sleeping.   

The Veteran submitted two medical reports regarding his sleep apnea in October 2014 and December 2016.  These reports diagnose obstructive sleep apnea and reference a longstanding history of snoring and daytime sleepiness.  The October 2014 medical report notes the onset of symptoms while in the military.  However, this appears to be a mere recording of the Veteran's statements and not a medical opinion.  See Howell v. Nicholson, 19 Vet. App. 535 (2006).  The Veteran has not been afforded a VA examination during the course of this appeal.  Given the Veteran's competent reports that he had trouble breathing while sleeping during service and the medical reports which reference a diagnosis of sleep apnea, the Board finds that a remand for a VA examination is required. 

Further, the Veteran's complete VA treatment records are not associated with the file.  He has reported ongoing treatment at the South Texas Veterans Health Care System and his medical reports reference a June 2013 and July 2013 sleep study that are not associated with the claims file.  Upon remand, the AOJ should associate the Veteran's VA treatment records to include the June and July 2013 sleep studies.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment, to specifically include June 2013 and July 2013 sleep studies if available.

2.  Invite the Veteran to submit lay or medical evidence from himself and other individuals who have first-hand knowledge, and/or where contemporaneously informed of his in-service sleep troubles, including snoring.  

3.  Allow the Veteran the opportunity to identify any private treatment records regarding his sleep apnea.  Any identified records should be sought. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his sleep apnea.  The claims file must be reviewed by the examiner and all necessary tests should be performed.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea had its onset in service, or is otherwise related to service.  

In rendering this opinion, the examiner should specifically discuss the Veteran's contention that his first wife told him during service that he had problems breathing while sleeping.  Moreover, the examiner should discuss the October 2014 medical report that notes the onset of symptoms during service.      

5.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

